                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

LORENE G. BROCIOUS, as Personal      *
Representative of the Estate of      *
JAMES COPPAGE,                       *
                                     *
     Plaintiff,                      *
                                     *
v.                                   *     Civil Case No. 1:18-cv-03823-SAG
                                     *
UNITED STATES STEEL CORP., et al.,   *
                                     *
     Defendants.                     *
                                     *
                              *************
                      MEMORANDUM OPINION

        This case involves products liability claims brought against various manufacturers of

benzene and benzene-containing products. The original Complaint was filed by James Coppage,

Jr. (“Coppage”), who alleged that he had developed cancer as a result of prolonged benzene

exposure. ECF 1-2. Coppage unfortunately died from his illness in July, 2019, and his daughter,

Plaintiff Lorene G. Brocious, was substituted as Plaintiff in her capacity as Personal Representative

of the Estate of James Coppage, Jr. (“Brocious”) in November, 2019. ECF 143. Coppage’s claims

for negligence and gross negligence, breach of warranty, strict liability, intentional tort, and

fraudulent misrepresentation became survival actions on behalf of Coppage’s estate. 1 Currently

pending is Brocious’s motion for leave to file a second amended complaint or, in the alternative,

to remand the case to state court (“the Motion”). ECF 151. This Court has reviewed the Motion,

the accompanying memorandum of law, ECF 151-1, and the opposition filed jointly by multiple

Defendants. ECF 159. No hearing is necessary. See Loc. R. 105.8 (D. Md. 2018). For the reasons




1
  On December 19, 2019, this Court granted summary judgment as to the breach of warranty claim, because the
claim is barred by the statute of limitations. ECF 171.

                                                       1
that follow, Brocious’s Motion for Leave to Amend is granted, and the case is remanded to state

court.

I.       PROCEDURAL AND FACTUAL BACKGROUND

         In 2018, Coppage filed his Complaint in the Circuit Court for Baltimore City, alleging that

he had developed cancer from his exposure to products sold and manufactured by Defendants.

ECF 1-2. The Defendant companies, all of whom are residents of states other than Maryland,

removed the action to this Court, citing diversity jurisdiction. ECF 1. Coppage unsuccessfully

sought remand to state court. See ECF 97 (denying emergency motion to remand).

         As noted above, Coppage passed away in July, 2019. On November 1, 2019, Brocious

formally substituted as Plaintiff in the litigation. ECF 143. However, on August 26, 2019,

Brocious’s counsel had emailed a proposed Second Amended Complaint to all counsel. ECF 151-

2 at 3. The proposed Second Amended Complaint added allegations regarding Coppage’s death,

and added a wrongful death action naming both Brocious and her brother, Robert Coppage, as co-

plaintiffs. Id. Subsequently, Robert Coppage decided he did not wish to pursue a wrongful death

claim. Id. Brocious circulated another draft Second Amended Complaint in October, 2019, which

named Brocious as the sole plaintiff in the wrongful death count. Id. This time, several Defendants

expressly declined to consent to its filing, because a “wrongful death claim is required to include

all potential primary beneficiaries as necessary parties pursuant to Md. Cts. & Jud. Proc. §3-

904(f),” which would preclude Brocious from filing her wrongful death claim without including

Robert Coppage. Id. at 1.

         To accommodate that concern, on November 26, 2019, Brocious filed the instant Motion,

in which she formally seeks to file the Second Amended Complaint to add a wrongful death count,

naming herself and Robert Coppage as co-Plaintiffs. ECF 151. Robert Coppage is a resident of



                                                  2
Delaware, as are many of the Defendant corporations. See, e.g., ECF 151-6 ¶¶ 3.2, 10a, 10b, 10d,

10e. Accordingly, the inclusion of Robert Coppage as a Plaintiff would defeat complete diversity

of citizenship, and would require remand of the case to state court. See 28 U.S.C. § 1447(c) (“If at

any time before final judgment it appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.”).

II.    LEGAL STANDARD

       In a diversity case, the Court applies federal procedural rules. See, e.g., Chartis Prop. Cas.

Co. v. Huguely, 243 F. Supp. 3d 615, 622 (D. Md. 2017). Federal Rule of Civil Procedure 15

provides that a party seeking to amend its pleading after twenty-one days following service may

do so “only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). However, the Rule requires courts to “freely give leave when justice so requires.” Id.

The Fourth Circuit’s policy is “to liberally allow amendment.” Galustian v. Peter, 591 F.3d 724,

729 (4th Cir. 2010). Delay alone is not sufficient reason to deny leave to amend. Laber v. Harvey,

438 F.3d 404, 427 (4th Cir. 2006). Rather, leave to amend should be denied only if “prejudice,

bad faith, or futility” is present. See Johnson v. Oroweat Foods Co., 785 F.2d 503, 509-10 (4th

Cir. 1986) (interpreting Foman v. Davis, 371 U.S. 178 (1962)); see also Hart v. Hanover Cnty.

Sch. Bd., 495 F. App'x 314, 315 (4th Cir. 2012). Ultimately, the decision to grant leave to amend

rests in this Court’s discretion. Foman, 371 U.S. at 182; Laber v. Harvey, 438 F.3d 404, 428 (4th

Cir. 2006) (en banc).

III.   ANALYSIS

       Defendants argue two of the three possible justifications for denying a motion for leave to

amend. First, they contend that they will be prejudiced by the amendment. Second, while

Defendants do not use the term “bad faith,” they suggest that Brocious is engaged in “simply



                                                 3
another attempt at manufacturing a basis to remand this case to state court.” ECF 159 at 4. The

Court will address each argument in turn.

        A. Prejudice

       Prejudice is “[p]erhaps the most important factor” to consider in ruling on a motion for

leave to amend a complaint. Class Produce Group, LLC v. Harleysville Worcester Ins. Co., No.

SAG-16-3431, 2018 WL 5785664, at *3 (D. Md. Nov. 5, 2018) (quoting WRIGHT, MILLER, &

KANE, supra, § 1487). Prejudice is “often determined by the nature of the amendment and its

timing.” Laber, 438 F.3d at 427. An amendment can cause undue prejudice when it “raises a new

legal theory that would require the gathering and analysis of facts not already considered by the

opposing party [and] . . . the amendment is offered shortly before or during trial.” Johnson, 785

F.2d at 510 (citations omitted). Conversely, a proposed amendment carries little prejudice “if it

merely adds an additional theory of recovery to the facts already pled and is offered before any

discovery has occurred.” Laber, 438 F.3d at 427 (citing Davis, 615 F.2d at 613).

       This case falls somewhere between those two examples. The case is not close to trial. The

dispositive motions deadline has been postponed indefinitely, ECF 174, and no trial date has been

set. As the Fourth Circuit explained in Scott v. Family Dollar Stores, Inc., “[A]lthough prejudice

can result where a new legal theory is alleged if it would entail additional discovery and evidentiary

burdens on the part of the opposing party, this ‘basis for a finding of prejudice essentially applies

where the amendment is offered shortly before or during trial.’” 733 F.3d 105, 118-19 (4th Cir.

2013) (quoting Johnson, 785 F.2d at 510). While that is not the case here, the discovery deadline

has passed, along with the court-imposed deadline for amendment of pleadings. ECF 106.

       Given that diversity jurisdiction will be defeated if amendment is permitted, this Court

must also “consider all relevant factors, including: the extent to which the purpose of the



                                                  4
amendment is to defeat federal jurisdiction, whether the plaintiff has been dilatory in asking for

amendment, whether the plaintiff will be significantly injured if amendment is not allowed, and

any other factors bearing on the equities.” Mayes v. Rapoport, 198 F.3d 457, 463 (4th Cir. 1999).

Looking closely at Brocious’s actions here, it is clear that the purpose of her proposed amendment

is not to defeat federal jurisdiction. When Brocious originally broached the possibility of adding a

wrongful death claim shortly after her father’s death, she planned to include her brother as a

plaintiff. ECF 151-2. However, once her brother expressed some reluctance to participate,

Brocious requested that Defendants consent to a version of the Second Amended Complaint that

did not name Robert Coppage, and would not have defeated diversity. Id. Only after Defendants

expressed an unwillingness to consent, because they viewed Robert Coppage as a necessary party,

did Brocious file the instant motion. Id. Thus, the inclusion of Robert Coppage is (1) at the request

of Defendants and (2) required by Maryland law to bring a viable wrongful death claim, and is not

a mere device being employed by Brocious to force remand to state court.

       Although the confusion over whether or not Robert Coppage would be included appears to

have engendered several months’ delay in Brocious’s pursuit of leave to amend the complaint, any

prejudice to Defendants can be ameliorated by a simple adjustment to the schedule. As noted

above, there is no trial date and no current deadline for dispositive motions. There is a pending

motion to exclude one of Brocious’s expert witnesses, ECF 153, which can be addressed in the

state court. Moreover, very limited additional discovery will be required in light of the wrongful

death claim, presumably focusing on the particularized harm to Coppage’s children.                 The

remaining evidence relevant to Defendants’ liability for the wrongful death claim is identical to

that relevant to the existing survival claims. Accordingly, none of the discovery or motions

practice that has occurred to date will go to waste if the motion for leave to amend is granted.



                                                 5
         By contrast, there will be significant injury to Brocious if amendment is disallowed.

Plaintiffs should not be forced to litigate near-identical claims, arising from an identical set of

facts, in two separate lawsuits in two separate fora. The equities, then, weigh in favor of addressing

the related claims in a single action, and simple schedule adjustments can prevent any prejudice to

Defendants.

         B. Bad Faith

         Courts typically find that a party acts in bad faith in bringing a motion for leave to amend

when the amendment fails to “advance a colorable legal argument.” McCall-Scovens v. Blanchard,

No. ELH-15-3433, 2016 WL 6277668, at *8 (D. Md. Oct. 27, 2016); see Peamon v. Verizon Corp.,

581 F. App’x 291, 292 (4th Cir. 2014) (per curiam) (finding that a party acted in bad faith by

seeking leave to amend “to artificially inflate his damages in order to obtain subject matter

jurisdiction”). Furthermore, the earlier in the case the motion for leave to amend is brought, the

less likely it is that the motion is brought in bad faith. See Laber, 438 F.3d at 427.

         For the reasons described above, this Court rejects Defendants’ contention that Brocious

seeks to add her brother as a plaintiff solely to manufacture a basis for remand. That argument is

belied by Brocious’s actions, which reflect her appropriate and understandable desire to litigate

the survival action and the wrongful death action, against the same group of Defendants, in a single

lawsuit. Brocious’s delay in seeking leave to amend is in part attributable to her father’s death

after the deadline for amendment of pleadings, and in part due to uncertainty over her brother’s

willingness to participate in the lawsuit. On the facts presented, the Court finds no indicia of bad

faith.




                                                  6
        CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Leave to Amend, ECF 151, is

GRANTED. Because this Court will be deprived of subject matter jurisdiction once the Second

Amended Complaint is filed, the case will be remanded to the Circuit Court for Baltimore City,

Maryland for further adjudication. A separate Order is filed herewith.



Dated: January 22, 2020                                                    /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                                7
